Citation Nr: 0935889	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to the Veteran's claimed 
lumbar spine disability.

3.  Entitlement to service connection for a left leg 
disability, to include as secondary to the Veteran's claimed 
lumbar spine disability.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's claimed 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to 
August 1976 and from March 2003 to March 2004.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
right leg disability, left leg disability, and erectile 
dysfunction.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO in November 2008; a transcript 
of that hearing is of record.

In February 2009, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.  Thereafter, the RO continued the denials of 
service connection (as reflected in the June 2009 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not show that the Veteran's 
claimed degenerative disc disease of the lumbar spine was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during his first period 
of active service from November 1975 to August 1976.

3.  The record contains clear and unmistakable evidence that 
degenerative disc disease of the lumbar spine pre-existed the 
Veteran's second period of active service from March 2003 to 
March 2004 and was not aggravated during that period of 
active service.

4.  Competent and persuasive evidence of record reflects that 
there is no current diagnosis of a right leg disability.

5.  Competent and persuasive evidence of record reflects that 
there is no current diagnosis of a left leg disability.

6.  Evidence of record does not show that the Veteran's 
claimed erectile dysfunction is related to events during 
active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated during active military service, nor 
may incurrence of arthritis be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

2.  A right leg disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).

3.  A left leg disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).

4.  Erectile dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in March 2004.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in April 2004 and February 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a SSOC was 
issued for these matters in June 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in February 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and all 
relevant VA and private treatment records pertaining to his 
claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations to assess the nature and etiology of his claimed 
back, leg, and erectile dysfunction disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008)

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre- 
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background

The Veteran contends that he currently suffers from a lumbar 
spine disability that was aggravated during his second period 
of active service from March 2003 to March 2004.  In 
addition, the Veteran asserts that he has current leg and 
erectile dysfunction disabilities as a result of his claimed 
lumbar spine disability.

An October 1975 enlistment examination report and a June 1976 
exit examination report from the Veteran's first period of 
active duty revealed normal spine findings as well as normal 
genitourinary system and lower extremity findings.  Service 
treatment records for that period of service make no 
reference to the back.

Additional examinations conducted during reserve service in 
the Army National Guard in June 1985, September 1989, and 
June 1996 also reflected normal spine findings as well as 
normal genitourinary system and lower extremity findings.  
November 1997 and November 2002 National Guard service 
treatment notes detailed that the Veteran went to the 
chiropractor periodically for back aches/lumbar adjustments. 

Private treatment notes dated in December 2000, January 2001, 
March 2001, and August 2001 from the Back and Neck Pain 
Clinic detail treatment for low back pain. 

A February 2003 MRI report from Dothan Diagnostic Imaging 
revealed an impression of minimal broad-based annular bulging 
with contained protrusion at T12-L1 to the left producing 
minimal left foraminal narrowing, with mild disk desiccation 
and disc narrowing from L2 through L5, as well as foraminal 
narrowing from L2-3, L3-4 and L4-5.  

Multiple private treatment notes dated from February 2003 to 
November 2008 from the Back and Neck Pain Clinic detail 
continued treatment by chiropractors for low back pain as 
well as lumbar and sacroiliac spasms with slow progress or 
progress as expected.  In February 2003 Basic Reports from 
this provider, it was noted that the Veteran had been treated 
for severe back and neck pain and was released to return to 
normal duties after being on light duty earlier in the month.  

A February 2003 private treatment record from F. M., M.D. 
noted complaints of recurrent severe back pain.  The 
physician listed assessments of transitional L5 vertebra, 
degenerative intervertebral disc disease of L3-4 and L4-5, 
normal neurologic examination, and painful straight leg 
raising tests suggesting nerve root irritation.  The 
physician further noted that the Veteran had increasingly 
frequent episodes of acute back pain with minimal stress and 
opined that the Veteran was not deployable because he could 
not dependably perform duties required for his military 
occupational specialty (MOS) as a combat engineer.

Service treatment notes dated in March 2003 detail complaints 
of chronic low back pain and degenerative disc disease as 
well degenerative joint disease at multiple levels.  In an 
April 2003 orthopedic consult note, the examiner reported 
that the Veteran suffered from low back pain due to multi-
level degenerative disc disease and S1 radiculopathy.  It was 
indicated that the Veteran would not be able to perform his 
MOS duties in a deployed environment due to the duration of 
his symptoms and limitations.  It was noted that the Veteran 
had a 12 month history of low back pain with occasional 
flare-ups and episodes of left leg pain that onset after an 
incidental lifting episode on his civilian job.  The examiner 
also noted recent erectile dysfunction without sensory loss 
or bowel or bladder complaints.  Physical examination 
findings were listed as antalgic gait, lumbar spine 
paraspinous spasms, pain with strength testing from back, 
decreased sensation of the left S1 dermatone (plantar left 
foot), and positive straight leg raising on the left.   X-
rays revealed minimal degenerative changes.  MRI findings 
were noted as multilevel L2-3, 3-4, 4-5 disc degeneration 
without focal nerve root compression.  In May 2003, the 
Veteran was given a permanent physical profile due to low 
back pain.  He was allowed to walk up to 2.5 miles for APFT, 
but no sit-ups or push ups were allowed. 

In a June 2003 Report of Medical History, the Veteran 
complained of recurrent back pain as well as numbness or 
tingling.  A June 2003 Medical Board examination report 
revealed abnormal spine findings with decreased range of 
motion of the lumbar spine and normal lower extremity 
findings.  The Veteran was further noted to have multi-level 
degenerative disc disease and chronic low back pain limiting 
his ability to do his MOS and deployment.  A Medical Board 
Summary dated in August 2003 reflected diagnoses of 
degenerative disc disease of the lumbar spine and erectile 
dysfunction. 

Physical Evaluation Board proceedings dated in October 2003 
showed that the Veteran had low back pain due to degenerative 
disc disease without neurological deficits that was not 
incurred or aggravated while entitled to basic pay and not 
the proximate result of performing duty.  It was further 
noted that the Veteran had a five year history of low back 
pain with decreased range of motion.  Medical Evaluation 
Board proceedings dated in October 2003 also showed that the 
Veteran suffered from degenerative disc disease of the lumbar 
spine that existed prior to service and was not permanently 
aggravated by service.  Profile limitations included: no 
running, marching, rucksack use, lifting over 20 pounds, 
prolonged sitting or standing for more than 10 minutes 
without position change.  It was noted that the Veteran was 
separated from the service without disability benefits. 

An April 2004 post-service VA treatment note reflected 
complaints of chronic low back pain, intermittent numbness in 
legs and arms with right arm parathesia, pain on lumbar range 
of motion, and erectile dysfunction.  The examiner assessed 
arthropathy and erectile dysfunction. 

In a post-service August 2004 VA general medical examination 
report, the Veteran indicated that he had a back condition 
prior to being activated for his second period of active duty 
in March 2003.  The Veteran complained of constant dull lower 
back pain, stiffness, and weakness of the lower back.  He 
indicated that he had flare-ups of his lower back pain where 
the pain was sharp and constant about once a month for a 
duration of approximately one week.  It was noted that he saw 
a chiropractor who manipulated his back and he took no 
medications during flare-ups.  

The Veteran indicated that he had bilateral leg tingling from 
his hips to his heels since his in-service back injury in 
2003.  He stated that the tingling went away after about 30 
minutes of shaking his leg.  This occurred approximately four 
and five times per day and he did not have any problem after 
he received a back adjustment for approximately one day to 
one month.  The Veteran also indicated that he had erectile 
dysfunction which he felt was due to his back problem and 
began after his back injury in 2003.  Following a physical 
examination of the Veteran, the examiner diagnosed chronic 
lumbar spine strain with severe functional loss due to pain 
for right and left straight leg raise, forward flexion, 
extension, right and left lateral flexion; moderate 
functional loss due to pain for right and left rotation; and 
increased pain by 50 percent, fatigue, weakness, and lack of 
endurance with repetitive use with pain causing the major 
functional impact.  It was noted that peripheral neuropathy 
of the lower extremities was examined for and not found.  No 
opinion was provided regarding the etiology of the back 
disorder.

An August 2004 VA X-ray report listed an impression of very 
suspicious transitional vertebral body at L5-S1, which 
appeared to represent lumbarization of the first sacral 
segment with bilateral pseudoarthritis.  

VA treatment notes dated in December 2004 and June 2005 
reflect complaints of chronic low back pain and findings of 
degenerative disc disease as well as osteoarthritis.  
Extremities were noted to be complete without clubbing, 
cyanosis, or edema and with pedal pulses intact bilaterally.

A December 2005 VA treatment record detailed complaints of 
constant back pain.  It was noted that there was no loss of 
sensation on either side of his body with no parathesia or 
numbness.  Extremities were noted to be complete without 
clubbing, cyanosis, or edema; bilateral pedal pulses of 1+; 
and foot assessment within normal limits.  The examiner 
assessed arthritis, osteoarthritis, and erectile disorder.  A 
December 2006 VA treatment note reflected normal lower 
extremity and neurological findings and listed assessments of 
low back pain and degenerative joint disease of the lumbar 
spine.

Private treatment notes dated in July 2007 from First Med of 
Dothan detailed that the Veteran presented with 
osteoarthritis of the knees and back and received a Depo-
Medrol injection.  An additional July 2007 treatment record 
showed that the Veteran again was complaining of back pain 
radiating from the lower back up to both sides of the spine.  
The examiner assessed lumbar disc disease with spasm of the 
thoracic spine.    

During his November 2008 hearing, the Veteran testified that 
he was activated for his second period of active duty over 
the objection of his private care provider.  During weapons 
training for deployment to Iraq, he indicated that he injured 
his back due to increased physical activities and the extra 
gear he was required to wear.  He asserted that this in-
service back injury caused permanent aggravation to a pre-
existing back disability.  He further indicated that he had 
pain radiating down his legs as well as numbness whenever he 
stands for long periods of time secondary to his in-service 
back injury.  It was also reported that he claimed that he 
suffered from erectile dysfunction secondary to his lower 
back disability and medications used. 

VA treatment notes dated in January 2008 and January 2009 
reflected normal lower extremity and neurological findings 
and listed assessments of osteoarthritis of the lumbar spine. 

A February 2009 treatment record from AllSouth Urgent Care 
Clinic revealed complaints of degenerative disc disease and 
back pain.  The Veteran denied any muscle weakness, 
incoordination, joint pain, joint swelling, tingling, 
numbness, or muscle pain.  The physician ordered a 
dexamethasone injection. 

In a March 2009 statement, the Veteran's spouse indicated 
that she has seen his back disability worsen through the 
years and discussed the limitation of daily and leisure 
activities caused by his claimed back and erectile 
dysfunction disabilities. 

In an April 2009 VA examination report, the Veteran indicated 
that he had not seen an orthopedist or neurosurgeon for 
treatment to his low back in the interval since his last VA 
examination in 2004.  He complained that his low back ached 
all the time, that his backache crept up his back into his 
shoulder blades, and that he had no symptoms in either leg.  
He had a job selling auto parts with no change in his job 
duties.  He indicated that he did not lift anything that 
weighs more than 35 pounds because of back pain.  He 
estimated that he could walk half a mile and was limited due 
to arthritis in his knees.  It was noted that he continued to 
have episodic difficulty with erections in the interval and 
sought no treatment.  He indicated that he believed his 
erectile dysfunction was caused by his back because he had 
back pain when he was sexually active.  After reviewing the 
claims file and examining the Veteran, the examiner, a VA 
physician, listed diagnoses mild multilevel lumbar disk 
disease, erectile dysfunction, and normal legs.  She opined 
that the pattern of multilevel disk changes in the Veteran's 
lumbar spine MRI was typical of degenerative spine changes 
associated with aging.  Documentation to support a claim of 
lumbar disk disease as a result of an in-service event was 
not provided during this visit.  It was further noted that 
there was no evidence in the claims file that his lumbar disk 
disease was aggravated by his military service.  The examiner 
indicated that the Veteran received usual treatment for his 
back pain during military service and that there was no 
evidence of progression beyond the expected course in his 
service treatment records.  

The examiner further opined that no leg disability was 
identified at this visit.  Documentation to support a claim 
for a leg disability caused by his lumbar disk disease was 
not provided during this visit.  It was also noted that the 
Veteran developed erectile dysfunction as a process of aging.  
The examiner detailed that there was no evidence of spinal 
cord encroachment on the Veteran's lumbar spine MRI.  She 
also indicated that documentation to support a medical 
connection between his erectile dysfunction and his lumbar 
disk disease was not provided at this visit. 


Analysis

I.  Degenerative Disc Disease of the Lumbar Spine

In this case, there is no documentation of treatment for a 
lumbar spine disability until 1997, many years after the 
Veteran was separated from his first period of active service 
in 1976.  Current findings of back disability are first shown 
many years after separation from active service in 1976 and 
cannot be presumed to have been incurred during that period 
of service.  The Board also notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Moreover, the record also 
includes no competent medical opinion establishing that the 
Veteran's current claimed back disability was incurred in or 
aggravated during his first period of active service from 
November 1975 to August 1976.  In fact, in her April 2009 VA 
examination report, a VA physician clearly opined that the 
pattern of multilevel disk changes in the Veteran's lumbar 
spine MRI was typical of degenerative spine changes 
associated with aging and concluded that documentation to 
support a claim of lumbar disk disease as a result of an in-
service event had not been provided.  

The Board finds that a presumption of soundness does not 
apply in this case.  The Veteran's service treatment records 
from his second period of active duty clearly note and 
acknowledge the existence of chronic low back pain as well as 
degenerative disc disease in March 2003.  In addition, 
reserve service treatment notes as well as private treatment 
records dated from November 1997 to February 2003 show 
treatment for his claimed back disability prior to this 
period of active duty, including a February 2003 statement 
from the veteran's private physician, F.M., M.D.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2008).  Having found 
clear and unmistakable evidence of a pre-existing back 
disability, the next inquiry is whether there is clear and 
unmistakable evidence that the Veteran's claimed back 
disability was not aggravated during his second period of 
active service from March 2003 to March 2004.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the back disability 
documented at the Veteran's entrance into his second period 
of active service resulted in any permanent increase in 
symptoms or underlying disability beyond the ordinary 
progress of the disability.  The record also includes no 
competent medical opinion establishing that the Veteran's 
current claimed back disability was aggravated during his 
active service.  In fact, in her April 2009 VA examination 
report, a VA physician clearly opined that that there was no 
evidence in the claims file that the Veteran's lumbar disk 
disease was aggravated by his military service.  The examiner 
indicated that the Veteran received usual treatment for his 
back pain during military service and that there was no 
evidence of progression beyond the expected course in his 
service treatment records.  

II.  Right and Left Leg Disabilities

The Board acknowledges that the Veteran complained of left 
leg pain and had some findings decreased sensation as well as 
positive straight leg raising on the left side during active 
service in April 2003.  However, while current evidence of 
record reflects an isolated finding of bilateral parathesias 
and some subjective complaints of bilateral leg tingling, 
pain, and numbness, the Board has determined that competent 
and persuasive evidence of record fails to document any 
current diagnosis for right and left leg disabilities.  

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran has current right and left leg 
disabilities weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
an April 2009 VA orthopedic examination report, after 
reviewing the claims file and examining the Veteran, a VA 
physician found that the Veteran had normal legs.  She opined 
that no leg disability was identified at this visit, 
concluding that documentation to support a claim for a leg 
disability caused by his lumbar disk disease had not been 
provided.  

By contrast, in the August 2004 VA general medical 
examination report, the examiner noted the Veteran's 
complaints of bilateral leg tingling.  The examiner listed a 
diagnosis of parathesias of bilateral lower extremities.  In 
this case, the August 2004 VA examiner's medical diagnosis 
appears to be based on the Veteran's reported history and, 
therefore, has little probative value.  See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the Veteran that is unsupported by clinical 
evidence is not probative); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  In addition, the August 2004 VA examiner 
opinion is not shown to have been based on a review of the 
Veteran's claims file.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service treatment records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis).

The Board also finds that the Veteran's reported history of 
continued leg symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the 
Board finds that the Veteran's reported history of continued 
right and left leg disabilities since active service is 
inconsistent with the other evidence of record.  Post-service 
VA treatment records and examination reports do not reflect 
any treatment or complaints related to right and left leg 
disabilities since 2004.  In fact, multiple VA treatment 
records as well as the April 2009 VA examination report 
repeatedly detailed that the Veteran did not complain of 
right and left leg disabilities as well as showed no 
neurological findings concerning his lower extremities.  
Consequently, the Board notes that this evidence is 
insufficient to show that the Veteran has current right and 
left leg disabilities.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of right and left leg disabilities (and, if so, of a nexus 
between that disabilities and service or a service-connected 
disability), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).  
Even if the Board were to assume that that the Veteran 
suffers from current right and left leg disabilities (and 
that his complaints of numbness, tingling, and parathesias 
were manifestations of those disabilities), his claims would 
still not be warranted, as objective medical evidence of 
record does not reflect a nexus between any such leg 
disability and events during active service.

As the Veteran has not been granted service connection for 
degenerative disc disease of the lumbar spine, service 
connection is not warranted on the basis that right and left 
leg disabilities are secondary to the claimed back 
disability.  Consequently, entitlement to service connection 
for the claimed right and left leg disabilities also cannot 
be established on a secondary basis.

III.  Erectile Dysfunction

Based upon the evidence of record, the Board finds the 
Veteran's claimed erectile dysfunction was not demonstrated 
to have developed as a result of an established event, 
injury, or disease during active service.  In this case, 
service treatment records do show complaints and findings of 
erectile dysfunction in 2003.  Current complaints and 
findings of erectile dysfunction are also shown in the post-
service evidence of record.  However, there is no competent 
evidence relating the complaints of erectile dysfunction to 
any established event in service, including in-service 
complaints of a back disability.  In fact, in her April 2009 
VA examination report, the VA physician specifically opined 
that the Veteran developed erectile dysfunction as a process 
of aging.  The examiner further detailed that there was no 
evidence of spinal cord encroachment on the Veteran's lumbar 
spine MRI as well as indicated that documentation to support 
a medical connection between his erectile dysfunction and his 
lumbar disk disease had not been not provided. 

As the Veteran has not been granted service connection for 
degenerative disc disease of the lumbar spine, service 
connection is not warranted on the basis that erectile 
dysfunction is secondary to the claimed back disability.  
Consequently, entitlement to service connection for erectile 
dysfunction also cannot be established on a secondary basis.

IV.  All Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran and his spouse have advanced on 
appeal in multiple written statements as well as during his 
November 2008 hearing transcript.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come 
to him through his senses, degenerative disc disease of the 
lumbar spine, right and left leg disabilities, and erectile 
dysfunction, are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran and his 
spouse's statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

For the foregoing reasons, the claims for service connection 
for degenerative disc disease of the lumbar spine, right and 
left leg disabilities, and erectile dysfunction must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition, is 
denied.

Entitlement to service connection for a right leg disability, 
to include as secondary to the Veteran's claimed lumbar spine 
disability, is denied.

Entitlement to service connection for a left leg disability, 
to include as secondary to the Veteran's claimed lumbar spine 
disability, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the Veteran's claimed lumbar spine 
disability, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


